In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00005-CR


         CECIL RAY MCDONALD AKA CECIL RAY TRIMBLE, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 364th District Court
                                  Lubbock County, Texas
         Trial Court No. 2000-434,614, Honorable Bradley S. Underwood, Presiding

                                    January 9, 2019

                           MEMORANDUM OPINION
                    Before CAMPBELL and PIRTLE and PARKER, JJ.


      Appellant, Cecil Ray McDonald, has filed a notice of appeal in this Court in which

he again attempts to appeal his conviction for murder in trial court cause number 2000-

434,614. A direct appeal from this conviction was disposed of on its merits by this Court

by our opinion of August 29, 2007, in which we affirmed his conviction. See McDonald v.

State, No. 07-06-00276-CR, 2007 Tex. App. LEXIS 7139 (Tex. App.—Amarillo Aug. 29,
2007, pet. ref’d) (mem. op., not designated for publication).1                     Nonetheless, this is

McDonald’s tenth attempt to perfect another appeal from this conviction. This Court has

rejected his prior attempts, as has the Texas Court of Criminal Appeals and the United

States Supreme Court.2 We again dismiss his purported appeal.


        As we have repeatedly stated in our prior opinions, this Court lacks jurisdiction to

consider a second appeal from McDonald’s 2001 conviction. See McDonald v. State, No.

07-13-00438-CR, 2014 Tex. App. LEXIS 586, at *4-5 (Tex. App.—Amarillo Jan. 17, 2014,

no pet.) (mem. op., not designated for publication). Accordingly, we dismiss this appeal

for want of jurisdiction.




                                                                   Judy C. Parker
                                                                      Justice


Do not publish.




         1 Because McDonald’s first notice of appeal, sub nom, from his 2001 conviction was filed untimely,

we dismissed his original appeal on that basis. See Trimble v. State, No. 07-02-00101-CR, 2002 Tex. App.
LEXIS 1656 (Tex. App.—Amarillo Mar. 4, 2002, no pet.) (per curiam). The Texas Court of Criminal Appeals
later granted McDonald an out-of-time appeal. See Ex parte McDonald, No. AP-75,435, 2006 Tex. Crim.
App. Unpub. LEXIS 723 (Tex. Crim. App. June 14, 2006) (per curiam) (not designated for publication).

        2 We disposed of McDonald’s latest attempted appeal in McDonald v. State, No. 07-18-00004-CR,
2018 Tex. App. LEXIS 588 (Tex. App.—Amarillo Jan. 18, 2018, no pet.) (mem. op., not designated for
publication). The Texas Court of Criminal Appeals refused his petition for discretionary review in a prior
appeal. See In re McDonald, PD-1413-16, 2017 Tex. Crim. App. LEXIS 365 (Tex. Crim. App. Mar. 29,
2017). The United States Supreme Court also denied his petition for writ of certiorari in a prior appeal. See
McDonald v. Texas, 136 S. Ct. 72, 193 L. Ed. 2d 69, 2015 U.S. LEXIS 5227 (U.S. Oct. 5, 2015).


                                                     2